Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-20-2005

In Re:Congoleum Corp
Precedential or Non-Precedential: Precedential

Docket No. 04-3609




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re:Congoleum Corp " (2005). 2005 Decisions. Paper 290.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/290


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-3609


                          IN RE: CONGOLEUM CORP., ET AL.,

   CENTURY INDEMNITY COMPANY, AS SUCCESSOR TO CCI INSURANCE
     COMPANY, AS SUCCESSOR TO INSURANCE COMPANY OF NORTH
     AMERICAN; ACE AMERICAN INSURANCE COMPANY f/k/a CIGNA
    INSURANCE COMPANY; ACE PROPERTY & CASUALTY INSURANCE
  COMPANY f/k/a CIGNA PROPERTY & CASUALTY INSURANCE COMPANY,
                             Appellants

                                           vs.

           CONGOLEUM CORPORATION; CONGOLEUM SALES, INC.;
                      CONGOLEUM FISCAL, INC.
                             Appellees
                           ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                           (D.C. Civ. No. 04-cv-01709)
                  District Judge: Honorable Stanley R. Chesler
                                  ____________

                              Argued July 15, 2005
                Before: SLOVITER, McKEE and WEIS, Circuit Judges.

                                 Filed October 13, 2005
                                     ____________

                            ORDER AMENDING OPINION
                                  ____________

             AND NOW THIS 20 th day of October, 2005, it is hereby ORDERED that
the caption on the Opinion in the above entitled case be amended to reflect counsel’s
appearances as follows:
Tancred V. Schiavoni, Esquire (ARGUED)
Jonathan J. Kim, Esquire
O’Melveny & Myers LLP
7 Times Square
Times Square Tower
New York, New York 10036

Marty F. Siegal, Esquire
Siegal & Napierkowski
220 Lake Drive East
Cherry Hill, New Jersey 08002

Leonard P. Goldberger, Esquire
White & Williams LLP
1800 One Liberty Place
Philadelphia, PA 19103

Attorneys for Appellants Century Indemnity Company; Ace American Insurance
Company; Ace Property & Casualty Insurance Company

Kerry A. Brennan, Esquire (ARGUED)
Richard L. Epling, Esquire
Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York, New York 10036

Paul S. Hollander, Esquire
Okin Hollander & DeLuca, LLP
One Parker Plaza
12 th Floor
Fort Lee, NJ 07024

Attorneys for Appellees Congoleum Corporation, Congoleum Sales, Inc., Congoleum
Fiscal, Inc.




                                         2
Richard W. Hill, Esquire (ARGUED)
Rachel L. Diehl, Esquire
Kevin J. Licciardi, Esquire
McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07102

Attorneys for Gilbert Heintz & Randolph, LLP


                                       BY THE COURT,


                                       /s/ Joseph F. Weis, Jr.
                                       United States Circuit Judge


DATED: October 20, 2005
DMM/cc: Richard L. Epling, Esq.
        Kerry A. Brennan, Esq.
        Paul S. Hollander, Esq.
        Tancred V. Schiavoni, Esq.
        Richard W. Hill, Esq.




                                         3